ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1-12, 14-19 and 23  are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
	
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle control system, computer instructions and  a method, comprising, among other limitations,  capturing, with a camera included in the vehicle, one or more images of an object having a plurality of visual features, wherein the one or more captured images include the plurality of visual features of the object; determining locations of the plurality of visual features within the one or more images; determining a location of the camera with respect to the object based on the determined locations of the plurality of visual features within the one or more images;  moving the vehicle to a particular location with respect to the object based on the determined location of the camera with respect to the object; and identifying a first visual feature in the one or more images, and then selecting a portion of the one or more images to analyze to determine the locations of the plurality of visual features, wherein the portion of the one or more images is offset from the first visual feature by a predetermined amount.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663